Citation Nr: 0410533	
Decision Date: 04/23/04    Archive Date: 04/30/04

DOCKET NO.  03-09 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New 
York


THE ISSUES

1.  Entitlement to service connection for lumbosacral strain.

2.  Entitlement to service connection for a left foot cyst.

3.  Entitlement to service connection for bilateral knee 
disability.

4.  Entitlement to service connection for tuberculosis.

5.  Entitlement to an initial compensable evaluation for a scar of 
the dorsum of the left foot.

ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel



INTRODUCTION

The veteran served on active duty from February 1994 to May 1997.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a May 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

The veteran has expressed his dissatisfaction with the initial 
rating assigned at the time of the grant of service-connection for 
a surgical scar of the left foot dorsum.  Therefore, the Board has 
recharacterized the issue as entitlement to an increased initial 
rating.  See Fenderson v. West, 12 Vet. App. 119 (1999).  


REMAND

The VCAA requires that VA must provide notice that informs the 
claimant (1) of the information and evidence not of record that is 
necessary to substantiate the claim, (2) of the information and 
evidence that VA will seek to provide, and (3) of the information 
and evidence that the claimant is expected to provide.  
Furthermore, VA must "also request that the claimant provide any 
evidence in the claimant's possession that pertains to the claim."  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002).  A December 2002 RO 
report of contact indicates that the veteran was last seen at the 
Wyoming Correctional Facility in April 2001.  However, there is no 
evidence that the RO made any attempt to obtain these treatment 
records or requested that the veteran submit copies of the 
treatment records.  

Further, the VCAA legislation also requires VA to provide a 
medical examination or obtain a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination or opinion is necessary to make a decision 
on the claim when the record (1) contains competent evidence that 
the claimant has a current disability or persistent or recurrent 
symptoms of the disability; (2) contains evidence which indicates 
that the disability or symptoms may be associated with the 
claimant's active duty; and (3) does not contain sufficient 
medical evidence for VA to make a decision.  

The veteran's service medical records show that he was 
intermittently treated for low back complaints, had a ganglion 
cyst removed from his left foot and was placed on prophylaxis for 
a positive tuberculin skin test in service.  The evidence of 
record further shows that the veteran was scheduled for several 
specialty examinations on at least two occasions to determine the 
current nature of any alleged disabilities and their etiology, as 
well as the nature and extent of his service-connected left foot 
scar.  However, the veteran failed to report to these 
examinations.  The veteran wrote on several occasions that he was 
unable to attend VA examinations because of his incarceration and 
requested examinations be scheduled at the Wyoming Correctional 
Facility where he was incarcerated at the time.  The December 2002 
RO report of contact indicates that the RO contacted the 
correctional facility and was told that VA forms for examination 
would be referred to the hospital unit, but that it would be at 
the doctor's discretion as to whether an examination would be 
conducted.  There is no indication whether the correctional 
facility agreed to perform the examinations or not.  There is a 
January 2003 note of record which shows that the veteran failed to 
report to the specialty examinations.  It is unclear where the 
examinations were scheduled.  In his VA Form 9, received in March 
2003, the veteran again states that he was not notified of the 
scheduled examinations.  Moreover, the veteran was subsequently 
moved to the Cayuga Correctional Facility.  There is no indication 
that the RO attempted to schedule compensation examinations at 
that facility.

In this context, the duty to assist incarcerated veterans requires 
the VA to tailor its assistance to meet the particular 
circumstances of confinement, so that they receive the "same care 
and consideration given to their fellow veterans."  Bolton v. 
Brown, 8 Vet. App. 185, 191 (1991).  As additional efforts have 
not yet been undertaken to provide the veteran with VA 
examinations in accordance with the holding in Bolton, further 
development is warranted.  

The Board further notes that the record reflects that the veteran 
applied for VA's Vocational Rehabilitation program in June 1997.  
Although vocational rehabilitation was eventually denied, the 
rating decision refers to records that have not been associated 
with the claims folder.  The veteran's vocational rehabilitation 
records should be associated with the claims file to be considered 
in the adjudication of his claims seeking service connection and 
an initial compensable evaluation.

Accordingly, this case is REMANDED to the RO for the following 
action:

1.  The RO should send the veteran, a letter that complies with 
the notification requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b).  The letter should explain, what, if any, 
information and (medical and lay) evidence not previously provided 
to VA is necessary to substantiate the veteran's claims.  The 
letter should indicate which portion of the evidence, if any, is 
to be provided by the veteran and which portion, if any, VA will 
attempt to obtain on his behalf.  The letter should also request 
that the veteran provide any evidence in his possession that 
pertains to the claims.  The RO should specifically request 
treatment records from the Wyoming Correctional Institute.  Then 
with any necessary authorization from the veteran, the RO should 
attempt to obtain copies of all identified treatment records which 
have yet to be secured.  

2.  If the RO is unsuccessful in obtaining any medical records 
identified by the veteran, it should inform him of this fact and 
request he provide a copy of the outstanding medical records.

3.  The RO should obtain and associate with the claims folder the 
veteran's vocational rehabilitation folder.  However, if any such 
records are not available, or the search any such records 
otherwise yields negative results, that fact should clearly be 
documented in the claims file.

4.  The RO should accord the veteran the following examinations.  
If the veteran is incarcerated, coordination with the current 
correctional facility should be undertaken so that every possible 
means of conducting the examinations is explored.  The claims 
folder and a separate copy of this remand should be made available 
to and reviewed by the examiners in conjunction with the study of 
this case.  A complete rationale for any opinion expressed should 
be included in the medical report, to include the evidence in the 
record upon which the examiners base their opinion.

a.  An orthopedic examination to determine the nature and extent 
of any low back or bilateral knee disability found to be present.  
The examiner should provide opinions regarding the etiology of any 
back or bilateral knee disorder diagnosed, to include whether it 
is as likely as not that any diagnosed low back or knee disorder 
had its onset during service or was caused by any incident of 
service.

b.  A dermatology examination to determine the nature and extent 
of any left foot cyst and the severity of any left foot scar.  The 
examiner should provide an opinion regarding the etiology of any 
left foot cyst diagnosed, to include whether it is as likely as 
not that it had its onset during service or was caused by any 
incident of service.

c.  A pulmonary tuberculosis examination to determine the nature, 
extent and etiology of any tuberculosis found to be present.  All 
indicated testing should be accomplished, and the examiner should 
identify all tuberculin pathology found to be present.  hereafter, 
the examiner should indicate whether the veteran has tuberculosis, 
and if so, whether it is related to or had its onset during 
service.  

Note:  If correction facility examiners are utilized, the RO 
should provide guidance with regard to thoroughness of the 
examination as it relates to the pertinent legal criteria.  
Moreover, the RO should document in the claims file all the 
efforts it employs in order to provide the veteran with VA 
examinations, as per Bolton and the VCAA, and the veteran should 
be informed in writing.

5.  Thereafter, the RO should readjudicate the claims on appeal, 
to include consideration of all evidence added to the file since 
the February 2003 statement of the case, and consideration of 
VCAA.  If the benefits sought on appeal remain denied, a 
supplemental statement of the case should be provided to the 
veteran.  After he has had an adequate opportunity to respond, the 
appeal should be returned to the Board for appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).





